NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4700-16T4

CITIMORTGAGE, INC.,

           Plaintiff-Respondent,

v.

LEON COOPER,

     Defendant-Appellant.
_____________________________

                    Submitted September 13, 2018 – Decided April 15, 2019

                    Before Judges Fuentes and Vernoia.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Burlington County, Docket No. F-
                    037958-14.

                    Leon Cooper, appellant pro se.

                    Phelan, Hallinan, Diamond & Jones, PC, attorneys for
                    respondent (Brian J. Yoder, on the brief).

PER CURIAM

           In this foreclosure matter, defendant Leon Cooper appeals from an order

denying the stay of an eviction from a residential property he used as collateral
in a mortgage.       Before we address appellant's legal arguments, we will

summarize the procedural journey of this case.

                                         I

        On March 28, 2008, Leon Cooper and Sharon Cooper 1 executed a

promissory note to Village Capital & Investment LLC (Village Capital) to

secure a loan in the amount of $255,981.00, payable on April 1, 2038. An

allonge2 attached to the promissory note stated: "without recourse pay to the

order of: [(plaintiff),] CitiMortgage, Inc." To secure this loan, the Coopers

executed a purchase money mortgage on a property located in the Township of

Mount Holly in Burlington County to the Mortgage Electronic Registration

Systems, Inc. (MERS), as nominee for Village Capital. The mortgage was

recorded on April 4, 2008, with the Clerk of Burlington County.

        The mortgage contained an acceleration clause causing all payments to

become immediately due and payable in the event of default. On September 1,

2011, defendant failed to make the monthly payment and consequently defaulted



1
    Sharon Cooper is not a party in this appeal.
2
  When the indorsements on a bill or promissory note have filled all the blank
space, it is customary to annex a strip of paper, called an "allonge," to receive
the further indorsements. https://thelawdictionary.org/allonge/ (last visited
April 3, 2019).
                                                                         A-4700-16T4
                                         2
on the mortgage loan obligation, triggering the acceleration clause. On April

30, 2012, MERS, as nominee for Village Capital, assigned the mortgag e to

plaintiff, CitiMortgage. The assignment was recorded on June 1, 2012, with the

Clerk of Burlington County.

         On October 15, 2013, appellant filed a Quiet Title action against

CitiMortgage, alleging, inter alia, that: (1) the title to the property was clouded;

(2) there was no transfer of ownership between Village Capital and

CitiMortgage; (3) CitiMortgage lacked standing because it was not a real party

in interest as it was only a loan servicer and debt collector; (4) the debt had been

discharged in full; and (5) there had been an invalid assignment of the deed of

trust.

         CitiMortgage filed a motion for summary judgment seeking the dismissal

of appellant's Quiet Title action as a matter of law. On April 30, 2014, Judge

Karen L. Suter, the General Equity Judge in the Burlington County vicinage at

the time, granted CitiMortgage's motion and dismissed appellant's Quiet Title

complaint with prejudice. Judge Suter provided the following explanation in

support of her ruling:

              [Defendants did] not deny executing the note and
              mortgage in favor of [Village Capital] on March 28,
              2008. There is an allonge showing the note was
              specifically    indorsed      to     [CitiMortgage].

                                                                            A-4700-16T4
                                         3
             [CitiMortgage] certifies it holds the original note. With
             respect to the mortgage, this was assigned to
             [CitiMortgage] on April 30, 2012. . . . This mortgage
             is held by [CitiMortgage]. They hold the original.
             Thus, [CitiMortgage] has standing to enforce the note
             and mortgage as the note was specifically indorsed and
             it has possession of the original note and mortgage.
             N.J.S.A. 12A:3-301. [CitiMortgage] then is a holder
             who can enforce the note. . . .
             At its heart, [defendant's] complaint seeks to quiet title
             . . . . it is clear that there is no cloud to title. While
             [defendant] seeks to adjudicate the issue of
             [CitiMortgage's] right to pursue the mortgage and note
             . . . it is clear that [CitiMortgage] is the holder of the
             instrument which is specially endorsed in its favor.

        On September 11, 2014, CitiMortgage filed a foreclosure action against

the Coopers.       The Coopers filed an answer and counterclaim against

CitiMortgage, which Judge Suter dismissed with prejudice on December 29,

2014.     On April 24, 2015, Judge Suter denied the Coopers' motion for

reconsideration.    The matter proceeded from this point forward as an

uncontested foreclosure action.     Thereafter, the Coopers filed a motion for

summary judgment seeking to dismiss with prejudice the foreclosure action.

Judge Suter denied this motion on June 4, 2015. Undaunted, the Coopers

continued to file a series of meritless motions challenging CitiMortgage's

standing to enforce the note and mortgage, and challenging the assignment of

the mortgage. In denying each of these motions, Judge Suter explained that the


                                                                          A-4700-16T4
                                         4
doctrine of res judicata barred defendants from continuing to challenge the final

judgment granted to CitiMortgage by way of summary judgment.

       On July 29, 2015, Judge Innes, P.J.Ch. 3, entered final judgment against

the Coopers in the amount of $333,422.75. Judge Innes ordered the mortgaged

property to be sold to satisfy the amount owed by the Coopers and entered a

Writ of Execution directing the Burlington County Sheriff's Office to conduct a

sale of the mortgaged property.

       On September 14, 2015, Judge Suter denied the Coopers' motion to vacate

the final judgment of foreclosure. On December 28, 2015, Judge Paula T. Dow

denied the Coopers' motion to dismiss CitiMortgage's complaint. Judge Dow

also barred defendants from "filing further motions seeking to challenge

[CitiMortgage's] standing to foreclose and/or the validity of the instant

foreclosure action[,]" determining that "it appears that [defendant's] continual

filing of meritless motions appears to be simply a tactic to delay foreclosure

proceedings."

       On March 17, 2016, CitiMortgage sent defendants a notice of Sheriff's

Sale, which was scheduled for April 7, 2016, and subsequently rescheduled for

July 7, 2016. Defendants thereafter unsuccessfully attempted to remove the case


3
    Presiding Judge of Chancery Division. See R. 1:37-3.
                                                                         A-4700-16T4
                                       5
to the United States District Court for the District of New Jersey. The District

Court remanded the matter to the Superior Court on April 20, 2016. Judge Dow

denied defendants' emergent motion to stay the Sheriff's Sale on June 30, 2016.

      In a Sheriff's Sale held on July 7, 2016, CitiMortgage acquired title to the

property for $100. Insolently disregarding Judge Dow's previous admonition,

defendants filed another motion to vacate the final judgment, and a motion to

stay the Sheriff's Sale that, by that time, had already been completed. Judge

Dow denied these motions on July 22, 2016. The Sheriff's Deed was issued to

CitiMortgage and recorded on February 22, 2017.

      On March 3, 2017, CitiMortgage filed a Writ of Possession. Defendant

filed an emergent application to stay the eviction. On April 25, 2017, Judge

Dow denied the application without prejudice because, at that time, the eviction

had not yet been scheduled. The Burlington County Sheriff scheduled the

eviction for July 11, 2017. Defendant filed a motion to stay the eviction, which

Judge Dow denied on July 5, 2017.           On July 7, 2017, defendant filed an

Application for Permission to File an Emergent Motion with this court, seeking

a stay of the eviction, which our colleague Judge Joseph L. Yannotti denied for

the following reasons:

            We have considered the application in light of the
            criteria in Crowe v. DeGioia, 90 N.J. 126, 132-34

                                                                          A-4700-16T4
                                        6
            (1982), and conclude that defendants have failed to
            establish a likelihood of success on the merits of an
            appeal from the trial court's order of July 5, 2017, which
            denied defendants' motion to stay the eviction.
            Defendants also have not shown that they would be
            irreparably harmed if the relief they seek is denied. We
            note that the property was sold at a sheriff's sale held
            on July 7, 2016, and defendants have had about a year
            to make plans to relocate.

      Once again, showing an utter disregard for the rule of law, defendants

thereafter filed a second Application for Permission to File an Emergent Motion,

which was promptly denied by our colleague Judge Marie P. Simonelli, because

"[t]he relief sought in this application has already been denied by orders entered

by this court and the Supreme Court on July 7, 2017."

      Defendants were finally evicted from the property on July 11, 2017. On

July 7, 2017, the same date that Judge Yannotti denied defendant's application

for emergent relief, appellant Leon Cooper filed a notice of appeal challenging

Judge Dow's July 5, 2017 order denying the motion to stay the eviction.

                                        II

      Against this procedural history, appellant raises the following arguments

which we recite verbatim in the interest of clarity.

            I. The Trial Court Erred In [Denying] Appellants[']
            Order To Stay Eviction[,] Allowing The [Respondents]
            To Take The [Appellants'] Home And Land By Way Of


                                                                          A-4700-16T4
                                        7
[Extortion] Causing [Irreparable] Harm To The
Appellant And [Their] Family.

II. The Trial Court Erred In [Denying] Appellants
Order To Stay Eviction[,] The [Respondent] Has Not
[Suffered] Any Damages Or Loss For The Award
Granted Because Citimortgage[,] Inc. Breached [Its]
Duty Of Care To Appellants As An Invited Guest To
Their Home.

III. The Trial Court Erred In [Denying] Appellants
Order To Stay Eviction [Because The] Fha Loan And
Purchase Money Mortgage Are Not Mutually Exclusive
Here The P.J. . . . Is [Representing] Fact
Citimortgage[,] Inc. Breached Their Duty Of Care To
Appellants As An Invited Guest To Their Home.

IV. The Trial Court Erred In [Denying] Appellants
Order To Stay Eviction To Say That The
[Respondent's] Equity Outweigh[s] The Appellants Is
Outrageous [Appellants] Are Entitled To Recoupment
3x The Amount Of The Final Judgment Amount Of
$333,422.75 For The Lost Note Breached Their Duty
Of Care To Appellants As An Invited Guest In Their
Home.

V. The Trial Court Erred In [Denying] Appellants
Order To Stay Eviction[,] Common Law Lien
[Supersedes] Foreclosure Citimortgage, Inc. Breached
Their Duty Of Care To Appellants As An Invited Guest
To Their Home.

VI. The Trial Court Erred In [Denying] Appellants[']
Order To Stay Eviction[,] The Appellants Have Not
Been Compensated For [Their] $260,000.00 Warranty
Deed. [Appellants] Own The Land Fee Simple But
Was Forced Off By Armed [Sheriff Officers].


                                                       A-4700-16T4
                         8
            Citimortgage Inc. Breached [Its] Duty To Appellants
            As An Invited Guest To Their Home.

            VII. The Trial Court Erred In [Denying] Appellants
            Order To Stay Eviction [Because] The [Foreclosure]
            Complaint Should Have Been Dismissed Citimortgage
            Inc. Breached [Its] Duty Of Care To Appellants As An
            Invited Guest To Their Home.

            VIII. The Trial Court Erred In [Denying] Appellants
            Order To Stay Eviction Violating The Appellants Right
            To [Statutory] Rights To [Redemption] [Its] Duty Of
            Care To Appellants As An Invited Guest In Their
            Home.

            IX. The Trial Court Erred In [Denying] Appellants[']
            Order To Stay Eviction Citimortgage Inc. Breached
            [Its] Duty Of Care To Appellants As An Invited Guest
            [In] Their Home.

      Based on settled principles of law, we are satisfied appellant's challenge

to Judge Dow's July 5, 2017 order is moot.

      An issue is moot when this court's "decision sought in a matter, when

rendered, can have no practical effect on the existing controversy."          See

Deutsche Bank Nat'l Trust Co. v. Mitchell, 422 N.J. Super. 214, 221-22 (App.

Div. 2011); see also Sudersan v. Royal, 386 N.J. Super. 246, 251 (App. Div.

2005) (stating in the context of a landlord-tenant matter, "[o]rdinarily, where a

tenant no longer resides in the property, an appeal challenging the propriety of

an eviction is moot"). Here, appellant's notice of appeal specifically identifies


                                                                         A-4700-16T4
                                       9
Judge Dow's July 5, 2017 order denying his application to stay the eviction,

following the Sheriff's Sale of the mortgaged property. Appellant was evicted

from this property on July 11, 2017. Consequently, the appeal is dismissed as

moot.




                                                                     A-4700-16T4
                                    10